Citation Nr: 1422141	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  12-05 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right ear hearing loss disability and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION


The Veteran served on active duty from June 1969 to February 1971.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran presented testimony at a Board hearing in May 2012, and a transcript of the hearing is associated with the Veteran's claims folder.  At the hearing, the undersigned Veterans Law Judge granted the Veteran's request that the record be held open for 30 days to permit him time to submit additional evidence.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  

The Veteran executed a VA Form 21-22a in March 2013, in favor of Agent Terri Perciaville.  This is more than 90 days following the April 2012 certification of the appeal to the Board.  At the time of certification, a VA Form 21-22 in favor of The American Legion was of record.  The RO received the Veteran's VA Form 21-22a in favor of Agent Terri Perciavalle in April 2013.  

An appellant and his representative will be granted a period of 90 days following mailing of notice to them that an appeal has been certified to the Board for appellate review during which they may submit a request for a change in representation.  Any such request or additional evidence must be submitted directly to the Board and not the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (a)(2013).  The Board will not accept a request for a change in representation except when the appellant demonstrates on motion that there is good cause for the delay.  See 38 C.F.R. § 20.1304(b)(2013).  If good cause is not shown, the request for a change in representation will be referred to the agency of original jurisdiction without action by the Board concerning the request.   See 38 C.F.R. § 20.1304(b)(i)(2013).  As the Veteran filed a new power of attorney more than 90 days following certification to the Board; did not file such a request directly to the Board; and did not demonstrate good cause for his delay, the Board will not take action in regard to the newly executed VA Form 21-22a.  The appointment in favor of Agent Terri Perciaville is referred to the agency of original jurisdiction.  

The issue of entitlement to service connection for a left ear hearing loss disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   See Veteran's VA Form 9, March 2012.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for a right ear hearing loss disability and whether new and material has been submitted to reopen a claim of entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an October 2007 rating decision, the RO denied a claim to reopen a claim for entitlement to service connection for a right ear hearing loss disability due to lack of new and material evidence.  The Veteran did not appeal or file new and material evidence within one year. 

2.  The evidence received since the prior denial of reopening of a claim for service connection for a right ear hearing loss disability was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The October 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).  

2.  The evidence received since the October 2007 denial of reopening of the previously denied claim for service connection for a right ear hearing loss disability is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In regard to the claim to reopen, the Board finds that new and material evidence has been received to reopen a claim of entitlement to service connection for a right ear hearing loss disability.  Therefore, no further development is required with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.

II.  Application to Reopen Based on New and Material Evidence

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Id.  

By way of history, an October 1974 rating decision denied service connection for defective hearing because it was not first manifest in service nor did the evidence show it was present from discharge.  The Veteran was informed of the decision and of his appellate rights in November 1974 but did not appeal the decision or submit new and material evidence within one year of the decision.  The Veteran raised a claim for service connection for a right ear condition in March 1983.  In letters dated in May, June and August 1983, he was notified that his claim for a hearing condition was denied.  He was notified of the decisions and of his appellate rights but did not file a notice of disagreement or new and material evidence within one year of those decisions.  An August 1994 Board decision found that the Veteran had not submitted new and material evidence to reopen his previously denied claim of entitlement to service connection for right ear hearing loss.  The Veteran did not appeal that determination.  

In August 1995, the Veteran submitted a claim to reopen his claim for service connection for hearing defects.  In February 1996, the RO denied reopening of the claim.  Following the receipt of additional evidence, the RO issued rating decisions in August 1996 and February 1997 which again denied reopening.  The Veteran appealed and an April 1999 Board decision found that new and material evidence had not been submitted to reopen the claim.  The Veteran did not appeal that decision.  

In August 1999, he submitted a claim to reopen his claim for service connection for right ear hearing loss.  An October 2002 Board decision found that the Veteran had not submitted new and material evidence and denied his claim to reopen.  The Veteran did not appeal.

In January 2007, the Veteran requested to reopen his claim for hearing loss.  An October 2007 rating decision denied the Veteran's claim to reopen his claim for entitlement to service connection for a right ear hearing loss disability because the Veteran did not submit new and material evidence.  Within a year of the October 2007 rating decision - in May 2008 and September 2008 - the Veteran submitted additional claims for service connection for hearing loss.  As he did not reference the October 2007 rating decision or indicate any disagreement therewith, the new claims do not qualify as a notice of disagreement.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  Moreover, no new and material evidence was received within one year showing that right ear hearing loss either had its onset in service or is related to service.  Accordingly, the October 2007 rating decision is final.

The RO denied the claim again in May 2009 for lack of new and material evidence.  The Veteran filed a Notice of Disagreement in May 2009 and a substantive appeal in March 2012.  

Since the previous denial, the Veteran and his wife provided testimony at a May 2012 Board hearing which indicated that the Veteran saw a private doctor around 1981 who stated that the Veteran's hearing loss was due to artillery fire and weapons exposure in service.  In a May 2012 letter, the Veteran stated that he tried to obtain the records of the 1981 visit, but was unable to secure the documents.  Even though the Veteran was not able to provide the evidence, the Veteran's testimony as to what a clinician told him is competent.  Laypersons have been found competent to testify as to matters within their personal knowledge, including relating what they have been told by physicians.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  As this evidence was not previously reviewed by agency decision makers, it is considered new under 38 C.F.R. § 3.156(a).  

The new evidence also raises a reasonable possibility of substantiating the claim as it would trigger VA's duty to get an examination as the Veteran has a current disability and reports exposure to excessive noise in service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Veteran's claim for service connection for a right ear hearing disability is reopened.  To that extent only, the appeal is allowed. 


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a right ear hearing disability, having been submitted, the claim to reopen is granted.  


REMAND

Having reopened the claim, the Board finds that a new VA examination is warranted under Shade.  The Veteran has submitted evidence that he suffers from right ear hearing loss which he contends a private doctor opined is related to service.  Therefore, the Veteran has submitted evidence, when considered with the old evidence, triggers the Secretary's duty to assist by providing a medical opinion.  It is noted that the Veteran was provided a VA examination in August 2007 where the examiner noted that she could not opine whether the Veteran's hearing loss was connected to service without resorting to speculation, due to the lack of a discharge audiogram.  The Board notes that the Veteran's discharge audiogram is associated with the claims file and should be considered on remand.  

The Veteran testified that he was first treated by the VA in 1974 for hearing loss and is currently being treated by the VA for his hearing loss.  See Board Hearing Transcript, pp.4, 9-11.  He also indicated previously that he was seen in 1971, however, the records are not available.  The earliest VA treatment records are from 1981.  On remand, additional VA treatment records should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran was provided Veterans Claims Assistance Act (VCAA) notification letters in March 2007 and August 2009 regarding his claim to reopen a claim for service connection for tinnitus.  A March 2007 letter informed the Veteran that he needed to submit new and material evidence; but it did not explain the original reasons for his previous denial.  An August 2009 letter informed the Veteran that his claim was previously denied in January 2002 because the evidence failed to show any complaints of tinnitus while on active duty.  However, an October 2002 Board decision denied the Veteran's claim for service connection for tinnitus due to lack of a nexus between service and his current disability.  As the RO did not properly identify the last denial or adequately explain the Veteran's previous reason for his denial of service connection for tinnitus, the Veteran was not provided proper notice under Kent v. Nicholson, 20 Vet. App. 1 (2006).  On remand, proper notice must be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper notice pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006) concerning his claim to reopen a claim for service connection for tinnitus.  Inform the Veteran that the October 2007 denial of reopening was based on new and material evidence not having been submitted to show that tinnitus began in or was caused by service and that he should submit evidence and information relevant thereto.  

2.  Request VA treatment records pertaining to the Veteran dating from 1971 to 1980 and 1996 to the present including any hearing tests conducted in 1974.  
If any records are unavailable, detail the efforts to obtain them in the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2013).

3.  Then, schedule the Veteran for another VA examination to ascertain the nature and etiology of his right ear hearing loss disability.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right hearing loss is related to any incident of military service, including in-service noise exposure and the Veteran's report of an ear infection in service.  The examiner should explain the significance, if any, of any shifts in hearing acuity in service.

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

A complete rationale must be provided for the opinion.  

4.  Ensure the development outlined above has been accomplished, that the examination report is adequate, and then arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


